Dismissed and Memorandum Opinion filed March 14, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00150-CV
                                   ____________

                         GLENN JOHNSON, Appellant

                                         V.

                       WILLIAM VILLATORO, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1105737

                     MEMORANDUM OPINION

      We struck appellant’s brief, informing him that the brief failed to comply
with Rule 38.1 of the Texas Rules of Appellate Procedure because the Statement of
Facts was not supported by record references and the brief did not contain a clear
and concise argument for the contentions made with appropriate citations to
authorities and to the record. See Tex. R. App. P. 38.1(g), (i); Tex. R. App. P. 38.9.
We ordered appellant to file a brief complying with Rule 38.1 by January 29, 2019.
We informed appellant that if he filed another noncompliant brief, the appeal could
be dismissed for want of prosecution. See Tex. R. App. P. 38.8(a)(1); Tex. R. App.
P. 38.9(a); Harkins v. Dever Nursing Home, 999 S.W.2d 571, 572–73 (Tex.
App.—Houston [14th Dist.] 1999, no pet.) (reasoning that the court could dismiss
the appeal or affirm the trial court’s judgment without examining the record
pursuant to Rule 38.8 since the appellant’s amended brief did not contain a single
citation to the record; choosing to affirm without examining the record); see also,
e.g., Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex.
1994) (reaffirming that “error may be waived by inadequate briefing”); Rendleman
v. Clarke, 909 S.W.2d 56, 59 (Tex. App.—Houston [14th Dist.] 1995, writ dism’d)
(error waived when appellant had ample notice of briefing defects and opportunity
to rebrief).

       Appellant filed another brief that does not contain any record references or a
clear and concise argument for the contentions made with appropriate citations to
authorities and to the record.

       Pro se litigants like appellant are held to the same standards as licensed
attorneys, and they must comply with all applicable rules of procedure. See, e.g.,
Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978); Reule v. M &
T Mortg., 483 S.W.3d 600, 608 (Tex. App.—Houston [14th Dist.] 2015, pet.
denied). Although we liberally construe briefs, appellant has not substantially
complied with the briefing rules. See Harkins, 999 S.W.2d at 572–73.

       Because appellant has not filed a brief in compliance with Rule 38.1, we
proceed as if appellant has failed to file a brief. See Tex. R. App. 38.9; Harkins,
999 S.W.2d at 572–73. We dismiss the appeal for want of prosecution. See Tex. R.
App. 38.8(a)(1); Harkins, 999 S.W.2d at 573.


                                          2
                                     PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.




                                        3